Mr. Justice Thacher
delivered the opinion of the court.
This was a motion in the circuit court of Adams county to apply money to the satisfaction of an execution of the plaintiff in error. The plaintiff in error recovered a judgment against Gridley on the 1st day of May, 1837, and the defendant in error on the 20th day of February, 1837, against the same defendant. Thé execution of the plaintiff in error was issued on the 19th day of December, 1840, and was served on property the same day. On the 4th day of January, 1841, which was the day of sale under this execution, and at a quarter of an hour before twelve o’clock, A. M. of said day, the sheriff received an execution upon the judgment of the defendant in error which had been issued that day, and levied it upon the property then under sale. The court directed the appropriation of the money to the execution of the defendant in error.
In this case, the court below erred, as has been previously held by this court in the case of The Commercial and Railroad *193Bank v. Helderbran, 6 How. 538. There was no sale of the property under the elder judgment and execution, and the sale under the junior judgment and execution does not divest the lien of the elder. The purchaser is supposed in law to take the property with its incumbrances, and there is no difference in this respect between real and personal property.
Judgment reversed, and the money directed to be appropriated to the execution of the plaintiff in error.